United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fort Washington, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2049
Issued: April 20, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 31, 2010 appellant filed a timely appeal from a June 11, 2010 decision of the
Office of Workers’ Compensation Programs that denied her request for a hearing. On August 2,
2010 she filed a timely appeal from an April 22, 2010 Office decision that denied her claim.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over this case.
ISSUE
The issue is whether the Office properly denied appellant’s request for a hearing.
On appeal appellant generally asserts that, based on the medical evidence of record, her
claim should be accepted.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On January 7, 2010 appellant, then a 44-year-old distribution/window clerk working
restricted duty, filed a claim alleging that from December 14 through 17, 2009 she experienced
increasing pain in her neck, upper back and arms.2 She noted that she had returned to the
employing establishment after being on a detail for approximately six months and asserted that
the employing establishment had no heat and this, plus duties of casing mail, lifting and throwing
parcels and other duties caused her condition. Appellant submitted treatment notes from
Dr. H.S. Pabla, a Board-certified orthopedic surgeon, dated from December 21, 2009 to
January 11, 2010, in which he noted appellant’s complaint of neck pain. Dr. Pabla provided
physical examination findings. He diagnosed a cervical strain and advised that appellant was
unable to work from December 18, 2009 to January 3, 2010. In reports dated February 1 and
March 1, 2010, Dr. Pabla reported that electromyography and nerve conduction studies were
abnormal and consistent with cervical radiculopathy.
Appellant filed CA-7 claims for compensation for the period December 18, 2009 to
February 12, 2010. In a March 20, 2010 statement, she reported that she had experienced
radiating neck pain since an October 9, 2003 injury.
By decision dated April 13, 2010, the Office denied appellant’s claims for compensation
for the period December 18, 2009 to February 12, 2010.
In an April 22, 2010 decision, it denied that she sustained an injury in the performance of
duty causally related to factors of her federal employment. In correspondence postmarked
May 17, 2010, appellant requested a hearing of the April 13, 2010 decision. On May 18, 2010
she requested a hearing of an “April 26, 2010” decision.
In a decision dated June 11, 2010, the Office denied appellant’s request for a hearing
regarding the April 13, 2010 decision as untimely. A hearing was held on August 26, 2010
regarding the April 22, 2010 decision. At the hearing appellant testified about her neck
condition. She stated that she had been receiving wage-loss compensation since March 5, 2010
for an employment-related knee condition, and was only seeking wage-loss compensation from
December 2009 to March 2010, noting that her medical bills were being paid. By decision dated
November 19, 2010, an Office hearing representative set aside the April 22, 2010 decision. She
found the medical evidence was sufficient to warrant further development on the issue of
whether appellant sustained the claimed injury, and remanded the case for a second opinion
evaluation, to be followed by a de novo decision.
LEGAL PRECEDENT -- ISSUE 1
A claimant dissatisfied with a decision of the Office shall be afforded an opportunity for
an oral hearing or, in lieu thereof, a review of the written record. A request for either an oral
hearing or a review of the written record must be submitted, in writing, within 30 days of the
date of the decision for which a hearing is sought. If the request is not made within 30 days or if
2

Appellant filed a recurrence claim for an October 2003 injury adjudicated by the Office under file number
xxxxxx416. The Office adjudicated the instant claim as a new injury. See discussion infra.

2

it is made after a reconsideration request, a claimant is not entitled to a hearing or a review of the
written record as a matter of right.3 The Board has held that the Office, in its broad discretionary
authority in the administration of the Act has the power to hold hearings in certain circumstances
where no legal provision was made for such hearings and that the Office must exercise this
discretionary authority in deciding whether to grant a hearing.4 The Office’s procedures, which
require the Office to exercise its discretion to grant or deny a hearing when the request is
untimely or made after reconsideration, are a proper interpretation of the Act and Board
precedent.5
ANALYSIS -- ISSUE 1
In its June 11, 2010 decision, the Office denied appellant’s request for a hearing on the
grounds that it was untimely filed. It found that she was not, as a matter of right, entitled to a
hearing as her request, postmarked May 17, 2010, had not been made within 30 days of its
April 13, 2010 decision. As appellant’s request was postmarked May 17, 2010, more than 30
days after the date of the April 13, 2010 decision, the Board finds that the Office properly
determined that she was not entitled to a hearing as a matter of right as her request was untimely
filed.6
The Office also has the discretionary power to grant a request for a hearing when a
claimant is not entitled to such as a matter of right. In the June 11, 2010 decision, it properly
exercised its discretion by stating that it had considered the matter in relation to the issue
involved and had denied appellant’s request on the basis that the issue could be addressed
through a reconsideration application. The Board has held that, as the only limitation on the
Office’s authority is reasonableness, abuse of discretion is generally shown through proof of
manifest error, clearly unreasonable exercise of judgment, or actions taken which are contrary to
both logic and probable deduction from established facts.7 In the present case, the evidence of
record does not indicate that the Office committed any act in connection with its denial of
appellant’s request for a hearing that could be found to be an abuse of discretion. The Office
therefore properly denied her request.
Pursuant to section 501.2(c) of its procedures, the Board has jurisdiction to consider and
decide appeals from a final decision issued by the Office.8 The procedures also provide that
“there shall be no appeal with respect to any interlocutory matter disposed of by the Office
during the pendency of a case.”9 The Board notes that the hearing representative’s
3

Claudio Vazquez, 52 ECAB 496 (2001).

4

Marilyn F. Wilson, 52 ECAB 347 (2001).

5

Claudio Vazquez, supra note 3.

6

Id.

7

See Mary Poller, 55 ECAB 483 (2004).

8

20 C.F.R. § 501.2(c).

9

Id. at § 501.2(c)(2).

3

November 19, 2010 decision, directed that the case be remanded for further development of the
medical evidence, to be followed by a de novo decision. In view of the development directed by
the hearing representative, to consider appellant’s appeal at this stage would involve a piecemeal
adjudication of the issues in this case and raise the possibility of inconsistent results which is
contrary to the Board’s policy.10 As the Office has not issued a final decision pursuant to the
hearing representative’s decision, the matter remains in an interlocutory posture.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a hearing.
ORDER
IT IS HEREBY ORDERED THAT the June 11, 2010 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: April 20, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

William T. McCracken, 33 ECAB 1197 (1982).

4

